Exhibit31.2 Certification of Chief Financial Officer I, Anders Giltvedt, certify that: 1. I have reviewed this Amendment No.1 on Form 10-K/A to the Annual Report on Form10‑K for the year ended December31, 2009, of West Coast Bancorp; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report
